Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 21, the claim contains subject matter which was not described in the specification:  “the at least one stacker includes: a first stacker 
Claims 22 and 23 have similar issues with regards to one stacker that includes: a first stacker and a second stacker with the claimed characteristics of the stackers.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regrds to Claim 21, the limitation ““the at least one stacker includes: a first stacker … and a second stacker…“ is indefinite.  It is unclear how “at least one stacker” can comprise two stackers. 
For the purpose of a compact prosecution, the Examiner treated this limitation as an apparatus that comprises two stackers: one stacker and another (second) stacker.
Claims 22 and 23 have similar issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19, 21, 23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over John Ashby et al. (WO 2007/110276), hereinafter ‘Ashby’ in view of Mark C. Munro et al. (US  5790697), hereinafter ‘Munro’, in further view of Yoshihiro Watanabe (US 4596924), hereinafter ‘Watanabe’.

With regards to Claim 17, Ashby discloses 
a banknote handling apparatus (a money item acceptor for authenticating a money item under test, p.2, Lines 9-10) comprising: 

a memory configured to store therein template data for recognizing the banknotes (the stored reference data in memory 25 for an acceptable banknote on a particular denomination, p.13, Lines 19-20);
 a recognition unit (processing circuitry 23, Fig.2; microcontroller 24, Fig.3) configured in a first mode to acquire, from each banknote received in the receiving unit, data used for recognizing each banknote, and recognize each banknote based on comparison result between acquired data and the template data (detector to provide parameter signals corresponding to the money item under test, a processor to make a comparison of parameter data corresponding to at least some of the parameter signals from the detector, with stored reference data corresponding to an acceptable money item, to allow the money item under test to be accepted or rejected in dependence on the outcome of the comparison, Col.2, Lines 10-15; Fig. 5, accept button 33; accept path 7, p.11, Line 17); and an operation unit (processing circuitry 23, Fig. 2; microcontroller 24, Fig. 3) and the memory stores therein the data acquired by the recognition unit (Data corresponding to banknotes rejected by operation of reject button 34 may also be stored at step S5.4, p.12, Lines 29-30; The processing station 38 may have a copy of the stored reference data stored in memory 25, p.13, Lines 5-7; Fig.11, Step S11.6) and keeps the stored data until the stored data is collected from the banknote handling apparatus (Then at step S7.5, the downloaded data Vx,y for the rejected banknotes is cleared from memory 25 and the process ceases at step S 7.6, p.15, Lines 11-13).
 which may be updated periodically from the processing station 38, p.12, Lines 1-10, i.e. “the recognition unit acquires, from the error banknote in the second mode, data that indicates characteristics of the error banknote and is used for updating the template data, the acquired data including data that has not been acquired in the first mode processing, emphasis added, , emphasis added). 
Ashby also discloses an acceptance path (direct acceptable banknotes along an acceptance path shown by arrow 7, p.4, Lines 24-25) but does not specifically disclose at least one stacker configured to stack the banknotes recognized by the recognition unit.
Ashby also does not disclose

Munro also discloses a recognition unit (Authenticating and Discriminating Unit 1666, Fig. 56) configured in a first mode to acquire, from each banknote received in the receiving unit, data used for recognizing each banknote, and recognize each banknote based on comparison result between acquired data and the template data (Fig.17a, path 128a, 128b, 129, 130) as well as an operation unit (CPU 1670, Fig.56) configured to receive an instruction to switch an operation mode of the banknote handling apparatus from the first mode to a second mode to perform a second mode processing (Step 129, “No”, Fig. 17a) for processing a banknote that is not correctly recognized by the recognition unit in the first mode and acquiring data including data that has not been acquired in the first mode processing (Steps 131-146, Fig.17a-17c; Col. 53, Lines 38-48).
Munro further discloses at least one stacker configured to stack the banknotes recognized by the recognition unit (Figs. 2a-2d, Bill Stacking Unit 20).

Munro also discloses acquires, from the error banknote in the second mode, data that indicates characteristics of the error banknote and is used for updating the template data, the acquired data including data that has not been acquired in the first mode processing (The modified pattern represented in the third column is generated by adding an additional data value to the end of the original scanned pattern sequence which effectively removes the first data sample of the original pattern, e.g., 93, from the modified pattern, Col.52, Lines 55-59).
Watanabe discloses that the recognition unit acquires, from the error banknote received again in the receiving unit in the second mode, data that indicates characteristics of the error banknote (the rejected notes may be … inserted again into the note inlet section 7 to be rechecked by the judgment section 30 (Col.14, Lines 8-10).

It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro, and Watanabe, and use modified template data (modified patterns, Munro) that are obtained via updating the template data, using additional acquired data obtained from the error banknote to improve banknote recognition (as discussed in Ashby and Munro) while processing the first rejected banknote again as known in the art (Watanabe) to avoid false rejection and improve accuracy of the banknote authentication/ counts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro, and Watanabe to employ at least one stacker configured to stack the banknotes recognized by the recognition unit as known in the art and discussed in Munro to be able to proper count these banknotes.


Claim 18, Ashby additionally discloses optical detectors for detecting optical characteristics of a banknote including dimensions (p.8, Line 26; p.1, Line 21) that are used in the first mode (p.5, Line 4) and so does Munro (Figs. 2a-2d; Fig. 50a) in both, the first or second mode (associated with an error banknote), as known in the art.

With regards to Claim 19, Ashby does not necessarily disclose wherein the error banknote is a genuine banknote that has not been recognized as genuine by the recognition unit based on the template data.
Munro discloses the (second) mode is for processing an error banknote that has not been recognized as genuine by the recognition unit based on the template data in the first mode processing (a correlation technique is utilized whereby a scanned pattern generated from the green side of a test bill is correlated against stored green-side master patterns. If as a result of the green-side correlation, the denomination of the test bill can not be called, a scanned pattern generated from the black side of the test bill is correlated against stored black-side master patterns. More particularly, if the green-side correlation results in an indication that the test bill is a $20, $50, or $100 bill but not with sufficiently high certainty so as to permit calling the denomination of the test bill, then the black-side scanned pattern is correlated against one or more black-side master patterns, provided the best call green-side correlation number is greater than a predetermined threshold, Col.19, Lines 34-48; a bill is scanned for first and second characteristic information, utilizing the first characteristic information to determine the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro, and Watanabe to use the second mode for processing an error banknote that has not been recognized as genuine by the recognition unit based on the template data in the first mode processing as a second (another/additional) attempt to identify genuine banknotes and thus avoid false negative authentication.

With regards to Claim 21, Ashby does not necessarily disclose the at least one stacker includes: a first stacker configured to stack banknotes recognized to be rejected based on the template data; and a second stacker configured to stack banknotes recognized not to be rejected based on the template data, and the second mode is a reject mode, and in the second mode processing, the data acquired from the error banknote recognized to be rejected based on the template data is stored and kept in the memory.
As discussed in Claim 17, Munro discloses a stacker as well as separating (stacking) banknotes according to the acceptance (rejection) status (the bills in the stack, and then re-stacking the bills, Abstract).
Munro also discloses the data acquired from the error banknote recognized to be rejected based on the template data is stored and kept in the memory (Memory 34, Figs. 2a-c; Memory unit 38, Figs. 7b; Steps 141, 144, Fig.17b).


With regards to Claim 22, Ashby in view of Munro, and Watanabe discloses the claimed invention as discussed in Claims 17.
However, Ashby does not disclose the at least one stacker includes: a first stacker configured to stack banknotes recognized to be rejected based on the template data; and a second stacker configured to stack banknotes recognized not to be rejected based on the template data, and the second mode is an accept mode, and in the second mode processing, the data acquired from the error banknote recognized to be accepted based on the template data is stored and kept in the memory.
Ashby in view of Munro, and Watanabe discloses the claimed inventions as discussed in Claims 21, however for the second mode being a reject mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro, and Watanabe to 

With regards to Claim 23, Ashby in view of Munro, and Watanabe discloses the claimed invention as discussed in Claims 17.
However, Ashby does not specifically disclose the at least one stacker includes a first stacker configured to stack banknotes recognized to be rejected based on the template data, and a second stacker configured to stack banknotes recognized not to be rejected based on the template data, when a plurality of error banknotes are received in the receiving unit for the second mode processing, if a first banknote, from which the data is acquired by the recognition unit first in the second mode processing, is a banknote recognized to be rejected based on the template data the data acquired from banknotes recognized to be rejected based on the template data is stored and kept in the memory, and if the first banknote is a banknote recognized not to be rejected based on the template the data acquired from banknotes recognized not to be rejected based on the template data is stored and kept in the memory.
Ashby in view of Munro, and Watanabe discloses the claimed inventions as discussed in Claims 21 except for the first banknote recognition options/features.
In addition, Munro discloses counting/analyzing process of a stack of banknotes of similar denomination/country that is based on the first banknote (The first bill is scanned and the generated scanned pattern is compared with the master patterns associated with bills from a number of different countries. The discriminator identifies the country-type and the denomination of the bill. Then the discriminator compares all 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro to use a first banknote corresponding to either second or first modes (rejected or not rejected) and process the remainder of the banknotes in the stack based on that information as belonging to the same group to simplify an authentication process. 

With regards to Claim 25, Ashby additionally discloses a display unit configured to display information (Fig.2, display panel 29), wherein information on each banknote, from which the data is acquired by the recognition unit, is displayed on the display unit (Fig.2; image display 30, Fig.3), and the data of a banknote selected from among banknotes each of which the information is displayed on the display, is stored in the memory (Fig.5, S 5.14).
Munro discloses in the second mode processing and a display (63, Fig.55) displaying bills (Col.92, Line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro to in the second mode processing, display information on each banknote on the display unit, from which the data is acquired by the recognition unit, and the data of the error banknote selected from among the banknotes, which the information is displayed on the display to identify issues to the operator, wherein the error banknote image is stored and kept in the memory as discussed above.

With regards to Claim 27, Ashby additionally discloses encrypted data value for a rejected banknote (Fig. 7, S 7.3).

With regards to Claim 28, Ashby additionally discloses the control unit monitors an operation to move or copy the data from the memory and records information on the operation a control unit configured to monitor an operation to move and/or copy the data from the memory and record information on the operation (The data received at the processing station 38 from one or more banknote Acceptors, p.15, Lines 15-16; Fig.7, S 7.5; recording the corresponding values, p.18, Line 7).
Munro also discloses recording information on the operation (An error could result from the teller miscounting the unidentified bills, the teller forgetting to add the two totals together, or the teller overlooking the unidentified bills entirely and only recording a deposit of $730, Col.7, Lines 18-21) to maintain detailed records.

With regards to Claim 29, Ashby in view of Munro, and Watanabe discloses that the data that has been acquired by the recognition unit in the second mode and stored in the memory and keeping the stored data until the stored data is collected from the banknote handling apparatus as well as clearing (deleting) data from the memory of the apparatus as discussed in Claim 17. 
However, Ashby does not disclose after the data that has been acquired by the recognition unit in the second mode processing and stored in the memory is collected 
Munro discloses that a manufacturer collects data on particular machine discriminator processing (Col.106, Lines 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro that the manufacturer would collect data in the second mode processing to account for the deviations related to banknote recognition in the second mode to accordingly modify manufacture’s criteria (Col.106, Lines 45-52; Col.109, Lines 4-5).

With regrds to Claim 30, Ashby in view of Munro discloses the claimed limitations as discussed in Claim 17.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby in view of Munro, in further William J. Jones et al. (US2005/0060061), hereinafter ‘Jones’.

With regards to Claim 24, Ashby in view of Munro discloses the claimed invention as discussed in Claim 17.
However, Ashby does not specifically disclose that the number of banknotes, from which the recognition unit acquires the data in the second mode, is limited to a predetermined number of banknotes.

Jones discloses collecting data from only a predetermined number of paper sheets (The first stack of documents is complete when the predetermined number of documents for the first stack of documents is reached, e.g., 2,000 documents [0249]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro, Watanabe, in further view of Jones to collect data from only a predetermined number of paper sheets in the second mode to decrease the time and effort required to find a specific document (Jones ‘061 [0248]) and/or reduce requirements to a corresponding data storage (memory) size under such limited data collection.

With regards to Claim 26, Ashby in view of Munro, and Watanabe discloses the claimed invention as discussed in Claims 17.
However, Ashby does not specifically disclose that the control unit configured to perform an authentication process of an operator, and permit an operation to move and/or copy the data stored in the memory only in a case where the operator is authorized for the operation.
Jones discloses the control unit performs an authentication process of an operator [0144],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby in view of Munro, and further in view of Jones to identify an operator through an authentication process as discussed in .

Response to Arguments

35 USC § 103
Applicant’s other arguments with respect to the above claims have been considered but are moot because of the new grounds of rejection necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863